Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Summary
This is the initial Office action on the 16/316908 application filed on 1/10/19.
Claims 1-15 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second liquid containing unit in claim 1, 11 control unit in claims 3-7, 10-11, 13-14 and their dependents.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a second gas introducing valve is “connected between the first supply pipe between the pump and the receptacle and the second liquid containing unit”. It is unclear how the valve can be between the first supply pipe as well between the additional three elements listed. Therefore the claim is rendered indefinite as the structural relationship between these elements of the invention cannot be determined.   
Claim 10 recites the limitation "the control unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is noted the limitation of the control unit was introduced in claim 3 and not in claim 1 from which claim 10 currently depends. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites a culture method that performs cell culture using a liquid feed device as further claimed, however, the claim does not set forth any positively recited steps for performing the method. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, see MPEP 2173.05(q). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by over TANAKA (US 2014/0335608) as supplied on the IDS dated 1/10/19.
With respect to claim 1, TANAKA discloses a cell culture kit comprising culture container (first liquid containing unit), a first medium storage container (second liquid containing unit) and a second medium storage container (receptacle) with a tube pump between a first medium 
With respect to claim 15, TANAKA discloses a culture method that performs cell culture using a cell culture kit comprising culture container (first liquid containing unit), a first and second medium storage container (first and second liquid containing unit) with a tube pump between a first medium storage container and the second medium storage container, a connecting tube (first supply pipe) that supplies the first liquid to the culture container through the pump, and a connecting tube connecting the culture container and  second medium storage container (second supply pipe) for supplying a second liquid (0094-0103, Fig 3) in which the culture container is provided in an incubator (thermostat) (0110). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 2014/0335608) as supplied on the IDS dated 1/10/19.
With respect to claim 2, TANAKA discloses the medium storage container has a port and valve for filling (0044) and that a gas is dissolved into the medium (gas introducing valve into second liquid containing unit) connected between the medium storage units (0010, 0043). TANAKA does not explicitly disclose two gas introducing valves located at two distinct places in the system. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the gas introducing valves, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  MPEP 2144.04. Additionally, it would have been obvious to one having ordinary skill in the art at . 

Claims 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 2014/0335608) as supplied on the IDS dated 1/10/19 in view of GUINN (US 4889812).
With respect to claim 3, control unit is interpreted under 35 USC 112f as described above to be a computer as stated in the instant specification 0019. TANAKA discloses that each tube is provided with a valve so that transfer of the culture medium or the like in each tube can be controlled (0073, Fig 3) but does not explicitly disclose a control unit that controls the pump and valves. However, GUINN discloses a bioreactor apparatus and fluid circuit comprising a bioreactor, nutrient reservoir (first and second containers) a pump, an oxygenator (receptacle) and the connecting lines and control valves (Col 3, lines 16-Col 4, line10, Fig 1) further comprising a system control unit that controls the pump and valves to circulate, withdraw or supplement the fluid by opening and closing the desired valves and operation of pump (Col 4, lines 35 – Col 6, line 60). It would have been obvious to one of ordinary skill in the art to modify the controlled valves of TANAKA to include the system control unit as taught by GUINN because it allows for automation and scheduling of the system (Col 7, lines 3-22) and it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  MPEP 2144.04. 
With respect to claims 4-7, GUINN discloses the system control unit controls the pump and valves to circulate, withdraw or supplement the fluid by opening and closing the desired valves and operation of pump (Col 4, lines 35 – Col 6, line 60). It is noted the operations of the control unit as claimed are considered to add only functional limitations. It is well established 
With respect to claims 8-9 TANAKA does not explicitly disclose the claimed containing units are bottles. However, GUINN discloses the nutrient fluid was known to be stored in bottles (Col 1, lines 50-60). It would have been obvious to one of ordinary skill in the art to substitute the containers taught by TANAKA with bottles as taught by GUINN, because doing so would have resulted in the substitution of art recognized for the same intended purpose of storing liquid media (see also MPEP Section 2144.07). GUINN does not explicitly disclose the claimed sizes or shapes of the bottles. However, it would have been an obvious matter of design choice to choose any desirable sizes or shapes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and the shape is a matter of choice which a person of ordinary 
With respect to claim 10, GUINN further discloses filling detectors (sensors) that output information to the system control unit to control the pump (Col. 4, lines 55-68). GUINN does not explicitly disclose the sensors are weight sensors, however, it would have been obvious to one of ordinary skill in the art to substitute the sensors of GUINN with weight sensors as are known in the art, because doing so would have resulted in the substitution of art recognized for the same intended purpose of measuring the quantity of mass in a container (see also MPEP Section 2144.07).
With respect to claim 11, TANAKA discloses a cell culture kit comprising culture container, a first medium storage container (first liquid containing unit) and a second medium storage container (second liquid containing unit) with a tube pump between a first medium storage container and the second, a connecting tube (first supply pipe) connected to the culture container and first medium storage container through the pump, and a connecting tube connecting the second medium storage container and  culture container (second supply pipe)(0094-0097, Fig 3) in which the culture container is provided in an incubator (thermostat) (0110). It is noted control unit is interpreted under 35 USC 112f as described above to be a computer as stated in the instant specification 0019. TANAKA discloses that each tube is provided with a valve so that transfer of the culture medium or the like in each tube can be controlled (0073, Fig 3) but does not explicitly disclose a control unit that controls the pump and valves (liquid feed device). However, GUINN discloses a bioreactor apparatus and fluid circuit comprising a bioreactor, nutrient reservoir (first and second containers) a pump, an oxygenator (receptacle) and the connecting lines and control valves (Col 3, lines 16-Col 4, line10, Fig 1) further comprising a system control unit that controls the pump and valves to circulate, 
With respect to claim 12, TANAKA discloses the medium storage container has a port and valve for filling (0044) and that a gas is dissolved into the medium (gas introducing valve into second liquid containing unit) connected between the medium storage units (0010, 0043). TANAKA does not explicitly disclose two gas introducing valves located at two distinct places in the system. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the gas introducing valves, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  MPEP 2144.04. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the second valve as desired in the system, since it has been held that rearranging parts of an invention involved only routine skill in the art.  MPEP 2144.04. 
With respect to claim 13-14, TANAKA discloses that each tube is provided with a valve so that transfer of the culture medium or the like in each tube can be controlled (0073, Fig 3) and GUINN discloses the system control unit controls the pump and valves to circulate, withdraw or supplement the fluid by opening and closing the desired valves and operation of pump (Col 4, lines 35 – Col 6, line 60). It is noted the operations of the control unit as claimed are considered to add only functional limitations. It is well established that a recitation with . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799